IN THE SUPERIOR COURT OF THE STATE OF DELAWARE



RAHIM ABDULLAH,                            )
                                           )
                Plaintiff,                 )
                                           )
               v.                          )    C.A. No. N18C-12-013 CEB
                                           )
ALLSTATE PROPERTY AND                      )
CASUALTY INSURANCE COMPANY,                )
                                           )
                Defendant.                 )


                                    ORDER

                             Submitted: May 20, 2022
                              Decided: June 13, 2022


            Upon Consideration of Defendant’s Motion for Costs,
             GRANTED IN PART and DENIED IN PART.



Tyler Sacchetta, Esquire, SACCHETTA & BALDINO, Wilmington, Delaware.
Attorney for Plaintiff Rahim Abdullah.

Arthur D. Kuhl, Esquire, REGER RIZZO & DARNALL LLP, Wilmington,
Delaware. Attorney for Defendant Allstate Property and Casualty Insurance
Company.




BUTLER, R.J.
      On this 13th day of June 2022, in consideration of Defendant Allstate Property

and Casualty Insurance Company’s Motion for Costs, it appears to the Court that:

      1.     Plaintiff Rahim Abdullah was rear-ended at a red light. He settled with

the tortfeasor’s insurer for $25,000—the cap on the tortfeasor’s insurance policy.

Seeking more, Abdullah sued his own insurer, Allstate, to obtain underinsured

motorist (“UIM”) coverage. Allstate denied coverage, spurring the claim to trial.

      2.     The parties agreed that UIM exhaustion principles applied to

Abdullah’s claim. Under that framework, Abdullah could not recover from Allstate

unless the jury awarded him more than $25,000 in damages. Given collateral source

rules, the $25,000 settlement figure was concealed from the jury. 1

      3.     After trial, the jury awarded Abdullah $20,000 in damages.             In

response, Allstate moved to enter judgment in its favor. Abdullah opposed, arguing

that he was the “prevailing party” because the jury awarded him damages. Allstate

countered that it was the prevailing party because the damages award was less than

$25,000. The Court accepted Allstate’s argument and granted its motion. 2

      4.     Allstate now moves as the prevailing party under Rule 54 to recover

$768.45 in court costs from Abdullah.3 That number itemizes as (i) $271.45 in filing


1
  See generally Miller v. State Farm Mut. Auto. Ins. Co., 993 A.2d 1049, 1053–57
(Del. 2010).
2
  See generally Abdullah v. Allstate Prop. & Cas. Ins. Co., 2022 WL 1123388 (Del.
Super. Ct. Apr. 13, 2022).
3
  See generally Del. Super. Ct. Civ. R. 54.

                                         2
fees; (ii) $15.00 in electronic court link fees; (iii) $225.00 in mediation fees; (iv)

$235.00 in pre-trial conference transcript fees; and (v) $22.00 in parking fees. 4 For

the reasons below, Allstate’s motion is granted in part and denied in part.

      5.     Rule 54 entitles the prevailing party to its costs “unless the Court

otherwise directs.”5 The Court has discretion to determine appropriate costs. 6

      6.     The Court will allow the filing and electronic court link fees. These

fees total $286.45.

      7.     As to the mediation fees, Allstate appeared for a mediation, but refused

to make any offers. Allowing mediation fees for a party who did not mediate would

be, at best, counterintuitive. So the Court will not award this fee request.7

      8.     As to the transcript fees, the transcript may have benefitted Allstate in

preparing its previous post-trial motion, but the transcript was not introduced into

evidence at trial. Accordingly, these fees are not “costs” under Rule 54. 8



4
  See D.I. 67 at 4 (Def.’s Mot. for Costs).
5
  Del. Super. Ct. Civ. R. 54(d).
6
  E.g., Graham v. Keene Corp., 616 A.2d 827, 829 (Del. 1992); Donovan v. Del.
Water & Air Res. Comm’n, 358 A.2d 717, 722–23 (Del. 1976).
7
  See. e.g., Cooke v. Murphy, 2013 WL 6916941, at *6 (Del. Super. Ct. Nov. 26,
2013) (observing that awarding mediation fees is a discretionary decision); accord
Martin v. Nixon, 2022 WL 1123389, at *2 (Del. Super. Ct. Apr. 13, 2022).
8
  See Del. Super. Ct. Civ. R. 54(f); see also Nygaard v. Lucchesi, 654 A.2d 410, 413
(Del. Super. Ct. 1994) (observing that Rule 54(f)’s evidence requirement applies to
any transcript prepared by a court reporter); cf. Sliwinski v. Duncan, 1992 WL 21132,
at *4 (Del. Jan. 15, 1992) (finding Rule 54(f)’s transcript language to cover
“analogous” requests for the costs of preparing “trial exhibits”).

                                          3
      9.     Finally, as to the parking fees, these expenses are generally reserved for

testifying experts, not for parties or counsel. 9 Allstate also does not identify who

incurred these expenses. The Court therefore disallows these fees in its discretion.

      10.    For the foregoing reasons, Allstate’s motion for costs is GRANTED at

an amount of $286.45 and DENIED as to any additional amount.

      IT IS SO ORDERED.




                                              Charles E. Butler, Resident Judge




9
 E.g., Kuratle Contracting, Inc. v. Linden Green Condo. Ass’n, 2014 WL 5391291,
at *10 (Del. Super. Ct. Oct. 22, 2014).

                                          4